                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 1 of 17 Page ID #:81



                              1 KAYE, ROSE & PARTNERS, LLP
                                Bradley M. Rose, Esq. (126282)
                              2
                                Carolyn J. Kaye, Esq. (118521)
                              3 brose@kayerose.com
                                ckaye@kayerose.com
                              4
                                169 S. Rodeo Drive
                              5 Beverly Hills, California 90212
                                Telephone: (310) 277-1200
                              6
                                Facsimile: (310) 277-1220
                              7
                              8 Attorneys for Defendant VIKING RIVER
                                CRUISES, INC. dba VIKING CRUISES and
                              9 VIKING OCEAN CRUISES
                            10                                               UNITED STATES DISTRICT COURT
                            11                                             CENTRAL DISTRICT OF CALIFORNIA
Kaye, Rose & Partners LLP




                            12 AXEL FREUDMANN, and                                                                Case No.: 2:19-cv-05706 FMO PJWx
                            13 LAUREN FREUDMANN,                                                                  Complaint Filed: May 8, 2019
                               individually and on behalf of all
                            14 similarly situated, Class Plaintiffs,
                            15                                                                                    DEFENDANT VIKING RIVER
                                             Plaintiffs,                                                          CRUISES, INC.’S ANSWER TO
                            16                                                                                    PLAINTIFFS’ COMPLAINT
                            17                 v.
                            18 VIKING RIVER CRUISES, INC                                                          Courtroom: 6D
                            19 d/b/a VIKING CRUISES and                                                           Judge: Hon. Fernando M. Olguin
                               VIKING OCEAN CRUISES, a
                            20 corporation for profit; VIKING
                            21 OCEAN CRUISE, LTD., a
                               corporation for profit, VIKING
                            22 CRUISE, LTD., a corporation for
                            23 profit, VIKING CRUISES USA,
                               LTD., a corporation for profit,
                            24
                               VIKING RIVER CRUISE
                            25 (INTERNATIONAL) LLC, a
                               corporation for profit,
                            26
                            27                             Defendants.
                            28
                                 https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   1
                                                                     DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 2 of 17 Page ID #:82



                              1
                              2                 Defendant VIKING RIVER CRUISES, INC. dba VIKING CRUISES and
                              3     VIKING OCEAN CRUISES (“Defendant”) hereby responds to the Complaint of
                              4     plaintiffs AXEL FREUDMANN and LAUREN FREUDMANN, individually and on
                              5     behalf of all similarly situated, Class Plaintiffs (“plaintiffs”) and admits, denies, and
                              6     alleges as follows:
                              7                                                             Jurisdiction and Parties
                              8                 1.           Answering paragraph 1, defendant denies that this Court has
                              9     jurisdiction over this action. This action is subject to the jurisdiction of the U.S.
                            10      District Court under the Class Action Fairness Act Title 28 U.S.C. Section 1453.
                            11                  2.           Answering paragraph 2, defendant admits that VIKING RIVER
Kaye, Rose & Partners LLP




                            12      CRUISES, INC. has a principle place of business in Los Angeles, California.
                            13      Defendant denies all other allegations herein.
                            14                  3.           Answering paragraph 3, defendant denies on lack of information and
                            15      belief.
                            16                  4.           Answering paragraph 4, defendant admits that VIKING RIVER
                            17      CRUISES, INC. is a for profit California company with a principle place of
                            18      business in California. Defendant denies the remainder of this allegation.
                            19                  5.           Answering paragraph 5, defendant admits that defendant Viking Ocean
                            20      Cruises II Ltd. is a foreign company registered to do business in California but
                            21      denies that Viking Ocean Cruises II Ltd was the owner or operator of the vessel
                            22      VIKING SKY. Defendant further admits that Viking Ocean Cruises II Ltd. is a
                            23      wholly owned subsidiary of Viking Cruises Ltd. Defendant denies the remainder of
                            24      this allegation.
                            25                  6.           Answering paragraph 6, defendant admits that Viking Cruises USA
                            26      Ltd is a foreign company registered to do business in California but denies that its
                            27      principle place of business and worldwide headquarters is in Los Angeles County,
                            28      California.
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   2
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 3 of 17 Page ID #:83



                              1                 7.           Answering paragraph 7, defendant admits that Viking Ocean Cruises
                              2     Ltd is a foreign company but denies that its principle place of business and
                              3     worldwide headquarters is in Los Angeles County, California. Defendant further
                              4     admits that Viking Ocean Cruises Ltd. is a wholly owned subsidiary of Viking
                              5     Cruises, Ltd.
                              6                 8.           Answering paragraph 8, defendant admits that Viking Cruises, Ltd. is a
                              7     foreign company but denies that its principle place of business is in Los Angeles
                              8     County, California.
                              9                 9.           Answering paragraph 9, defendant admits that Viking River Cruise
                            10      (International) LLC is a foreign company but denies that its principle place of
                            11      business and worldwide headquarters is in Los Angeles County, California.
Kaye, Rose & Partners LLP




                            12                  10.          Answering paragraph 10, defendant denies this allegation on the
                            13      grounds that all defendants cannot be collectively considered one entity.
                            14                  11.          Answering paragraph 11, defendant denies this allegation.
                            15                  12.          Answering paragraph 12, defendant admits that VIKING RIVER
                            16      CRUISES, INC. is a California corporation with a principle place of business in
                            17      Los Angeles, California. Defendant denies the remainder of this allegation.
                            18                  13.          Answering paragraph 13, defendant denies this allegation.
                            19                  14.          Answering paragraph 14, defendant admits that VIKING RIVER
                            20      CRUISES, INC. is engaged in the business of marketing and selling cruises.
                            21      Defendant admits that Viking Ocean Cruises Ltd. is the operator of VIKING SKY.
                            22      Defendant denies the remainder of this allegation.
                            23                  15.          Answering paragraph 15, defendant admits that VIKING RIVER
                            24      CRUISES, INC. and Viking Ocean Cruises Ltd. derived revenue from cruises
                            25      originating and terminating in various ports throughout the world including Los
                            26      Angeles, California and Miami, Florida. Defendant denies that VIKING SKY has
                            27      ever called in Los Angeles, California.
                            28                  16.          Answering paragraph 16, defendant admits that Viking Ocean Cruises
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   3
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 4 of 17 Page ID #:84



                              1     Ltd. operated the vessel VIKING SKY. Defendant denies the remainder of this
                              2     allegation.
                              3                 17.          Answering paragraph 17, defendant admits that Viking Ocean Cruises
                              4     Ltd. transported fare-paying passengers on cruises aboard VIKING SKY.
                              5     Defendant denies the remainder of this allegation.
                              6                 18.          Answering paragraph 18, defendant denies this allegation.
                              7
                              8                                                             Class Action Allegations
                              9                 19.          Answering paragraph 19, defendant denies this allegation in its
                            10      entirety.
                            11                  20.          Answering paragraph 20, defendant denies this allegation in its
Kaye, Rose & Partners LLP




                            12      entirety.
                            13                  21.          Answering paragraph 21, defendant denies this allegation in its
                            14      entirety.
                            15                  22.          Answering paragraph 22, defendant denies this allegation in its
                            16      entirety.
                            17                  23.          Answering paragraph 23, defendant denies this allegation in its
                            18      entirety.
                            19                  24.          Answering paragraph 24, defendants denies this allegation in its
                            20      entirety.
                            21                  25.          Answering paragraph 25, defendant denies this allegation in its
                            22      entirety based upon a lack of information and belief.
                            23                  26.          Answering paragraph 26, defendant denies this allegation in its
                            24      entirety.
                            25                  27.          Answering paragraph 27, defendant denies this allegation based upon a
                            26      lack of information and belief.
                            27                                                                   General Allegations
                            28                  28.          Answering paragraph 28, defendant admits that VIKING SKY carried
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   4
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 5 of 17 Page ID #:85



                              1     approximately 912 passengers when it encountered rough seas and strong winds on
                              2     or about March 23, 2019 when the ship lost power. Defendant denies the remainder
                              3     of this allegation.
                              4                 29.          Answering paragraph 29, defendant admits that VIKING SKY
                              5     disembarked from Tromso, Norway on Thursday March 21, 2019. Defendant
                              6     denies the remainder of this allegation.
                              7                 30.          Answering paragraph 30, defendant denies this allegation in its
                              8     entirety.
                              9                 31.          Answering paragraph 31, defendant denies this allegation based upon a
                            10      lack of information and belief.
                            11                  32.          Answering paragraph 32, defendant denies this allegation based upon a
Kaye, Rose & Partners LLP




                            12      lack of information and belief.
                            13                  33.          Answering paragraph 33, defendant admits VIKING SKY left for its
                            14      voyage on March 21, 2019. Defendant denies the remainder of this allegation
                            15      based upon a lack of information and belief.
                            16                  34.          Answering paragraph 34, defendant admits that VIKING SKY left
                            17      Tromso, Norway on March 21, 2019 intending to sail to Stavanger, Norway,
                            18      carrying 911 paying passengers. Defendant denies the remainder of this allegation.
                            19                  35.          Answering paragraph 35, defendant denies this allegation in its
                            20      entirety.
                            21                  36.          Answering paragraph 36, defendant denies this allegation in its
                            22      entirety.
                            23                  37.          Answering paragraph 37, defendant admits there was a complete
                            24      engine failure on VIKING SKY. Defendant further admits that the loss of engines
                            25      occurred in Hustadvika. Defendant denies the remainder of this allegation.
                            26                  38.          Answering paragraph 38, defendant admits that a Mayday and/or SOS
                            27      was issued. Defendant further admits that Viking launched an evacuation of a
                            28      number of passengers. Defendant denies the remainder of this allegation.
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   5
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 6 of 17 Page ID #:86



                              1                 39.          Answering paragraph 39, defendant admits that furniture was
                              2     overturned. Defendant admits that some broken glass littered some levels of the
                              3     vessel. Defendant admits the elevators were inoperable. Defendant admits water
                              4     from waves entered some parts of the vessel. Defendant denies the remainder of
                              5     this allegation.
                              6                 40.          Answering paragraph 40, defendant denies this allegation in its
                              7     entirety.
                              8                 41.          Answering paragraph 41, defendant admits that over 400 passengers
                              9     were airlifted into a helicopter. Based upon the lack of information and belief,
                            10      defendant denies the remainder of this allegation.
                            11                  42.          Answering paragraph 42, defendant denies this allegation in its
Kaye, Rose & Partners LLP




                            12      entirety.
                            13                  43.          Answering paragraph 43, based upon a lack of information and belief,
                            14      defendant denies this allegation.
                            15                  44.          Answering paragraph 44, defendant denies this allegation in its
                            16      entirety.
                            17                      COUNT 1 – NEGLIGENCE AGAINST ALL DEFENDANTS
                            18                  45.          Answering paragraph 45, defendant denies this allegation in its
                            19      entirety, as U.S. Maritime Law does not apply to this action.
                            20                  46.          Answering paragraph 46, defendant denies this allegation in its
                            21      entirety, as U.S. Maritime Law does not apply to this action. Defendant further
                            22      denies that defendant owed a heightened duty of care to plaintiffs.
                            23                  47.          Answering paragraph 47, defendant denies this allegation in its
                            24      entirety.
                            25                  48.          Answering paragraph 48, defendant admits that Viking Ocean Cruises
                            26      Ltd had custody of the vessel Viking Sky. Defendant denies the remainder of this
                            27      allegation.
                            28                  49.          Answering paragraph 49, defendant denies this allegation in its
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   6
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 7 of 17 Page ID #:87



                              1     entirety.
                              2                 50.          Answering paragraph 50, defendant denies this allegation in its
                              3     entirety.
                              4        COUNT II – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                              5                 51.          Answering paragraph 51, defendant denies this allegation in its
                              6     entirety.
                              7                 52.          Answering paragraph 52, defendant denies this allegation in its
                              8     entirety.
                              9                 53.          Answering paragraph 53, based upon a lack of information and belief,
                            10      defendant denies this allegation in its entirety.
                            11                  54.          Answering paragraph 54, based upon a lack of information and belief,
Kaye, Rose & Partners LLP




                            12      defendant denies this allegation in its entirety.
                            13                  55.          Answering paragraph 55, defendant denies this allegation in its
                            14      entirety.
                            15                  56.          Answering paragraph 56, defendant denies this allegation in its
                            16      entirety.
                            17                                                        AFFIRMATIVE DEFENSES
                            18                                                  FIRST AFFIRMATIVE DEFENSE
                            19                  As and for a first, separate and affirmative defense to the Complaint and each
                            20      of its purported causes of action, defendant alleges that plaintiffs have failed to state
                            21      a claim against defendant upon which relief may be granted.
                            22                                               SECOND AFFIRMATIVE DEFENSE
                            23                  As and for a second, separate and affirmative defense to the Complaint and
                            24      each of its purported causes of action, defendant alleges that plaintiffs have failed to
                            25      join an indispensable party.
                            26                                                  THIRD AFFIRMATIVE DEFENSE
                            27                  As and for a third, separate and affirmative defense to the Complaint and each
                            28      of its purported causes of action, defendant alleges that plaintiffs did not exercise
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   7
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 8 of 17 Page ID #:88



                              1     ordinary care, caution or prudence for their welfare to avoid the happening of the
                              2     alleged incidents, injuries or damages, if any, and, by their own failure to do so,
                              3     thereby directly and proximately contributed to the happening of said alleged
                              4     injuries, losses and damages, if any.
                              5                                             FOURTH AFFIRMATIVE DEFENSE
                              6                 As and for a fourth, separate and affirmative defense to the Complaint and each
                              7     of its purported causes of action, defendant alleges that plaintiffs failed to reasonably
                              8     and seasonably exercise care and diligence to avoid loss and to minimize damages,
                              9     and therefore plaintiffs may not recover for their losses, if any, which could have
                            10      been prevented.                      Therefore, plaintiffs’ recovery, if any, should be reduced by
                            11      plaintiffs’ failure to mitigate damages.
Kaye, Rose & Partners LLP




                            12                                                 FIFTH AFFIRMATIVE DEFENSE
                            13                  As and for a fifth, separate and affirmative defense to the Complaint and each
                            14      of its purported causes of action, defendant alleges that the damages allegedly
                            15      sustained by plaintiffs and/or any person they purport to represent were not caused
                            16      by any act or omission to act on the part of defendant.
                            17                                                 SIXTH AFFIRMATIVE DEFENSE
                            18                  As and for a sixth, separate and affirmative defense to the Complaint and each
                            19      of its purported causes of action, defendant alleges that plaintiffs’ claims for relief
                            20      may be governed by federal maritime law and limited to remedies available pursuant
                            21      to such law. Therefore, state law claims asserted by plaintiffs, and/or any person they
                            22      purport to represent if any, are preempted by federal law.
                            23                                             SEVENTH AFFIRMATIVE DEFENSE
                            24                  As and for a seventh, separate and affirmative defense to the Complaint and
                            25      each of its purported causes of action, defendant alleges that because of the conduct,
                            26      acts and omissions of plaintiff, plaintiffs are estopped from claiming the damages
                            27      alleged in the Complaint.
                            28
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   8
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 9 of 17 Page ID #:89



                              1                                              EIGHTH AFFIRMATIVE DEFENSE
                              2                 As and for an eighth, separate and affirmative defense to the Complaint and
                              3     each of its purported causes of action, defendant alleges that, if it is found liable to
                              4     plaintiffs for damages herein, which defendant denies, any such damage award
                              5     should be offset by the amount paid by defendant to plaintiffs in the weeks and
                              6     months following the incident, including, but not limited to, reimbursement of all
                              7     travel costs, reimbursement of all medical expenses, and reimbursement of any and
                              8     all miscellaneous expenses paid by defendant.
                              9                                                NINTH AFFIRMATIVE DEFENSE
                            10                  As and for a ninth, separate and affirmative defense to the Complaint and each
                            11      of its purported causes of action, defendant alleges plaintiffs’ Complaint is barred by
Kaye, Rose & Partners LLP




                            12      the applicable statute of limitations, contractual limitation period and/or the equitable
                            13      doctrine of laches.
                            14                                                TENTH AFFIRMATIVE DEFENSE
                            15                  As and for a tenth, separate and affirmative defense to the Complaint and each
                            16      of its purported causes of action, defendant alleges the negligence, if any, and other
                            17      wrongdoing alleged in plaintiffs’ Complaint was committed by persons who are not
                            18      employed by or agents of defendant, but who are independent contractors or other
                            19      third parties, for whom liability may not be imputed to defendant, thus constituting
                            20      intervening and superseding causes of plaintiffs’ damages, if any.
                            21                                           ELEVENTH AFFIRMATIVE DEFENSE
                            22                  As and for an eleventh, separate and affirmative defense to the Complaint and
                            23      each of its purported causes of action, defendant alleges that any damage to plaintiffs
                            24      as alleged in plaintiffs’ Complaint was caused and contributed to by persons or
                            25      entities other than defendant, including plaintiffs, and, in the event that any
                            26      negligence of defendant is found to have contributed to any such injury,
                            27      plaintiffs’ recovery, if any, from defendant is limited to that percentage of fault
                            28      attributed to defendant, and no more.
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   9
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 10 of 17 Page ID #:90



                              1                                           TWELFTH AFFIRMATIVE DEFENSE
                              2                 As and for a twelfth, separate and affirmative defense to the Complaint and
                              3     each of its purported causes of action, defendant alleges, without admitting any duty
                              4     owed to plaintiffs, that, at all relevant times, defendant exercised due diligence and
                              5     reasonable care.
                              6
                              7                                       THIRTEENTH AFFIRMATIVE DEFENSE
                              8                 As and for a thirteenth, separate and affirmative defense to the Complaint and
                              9     each of its purported causes of action, defendant alleges that plaintiffs’ injuries, if
                             10     any, were solely caused by an unforeseeable, independent, intervening and/or
                             11     superseding event by third parties and beyond the control and unrelated to any
Kaye, Rose & Partners LLP




                             12     conduct of defendant.
                             13                                       FOURTEENTH AFFIRMATIVE DEFENSE
                             14                 As and for a fourteenth, separate and affirmative defense to the Complaint and
                             15     each of its purported causes of action, defendant alleges that all of the risks and
                             16     dangers involved in the undertaking in which plaintiffs were engaged at the time and
                             17     place alleged were well known to, understood and appreciated by plaintiffs, who
                             18     knowingly undertook and assumed all risks involved in such undertaking.
                             19
                             20                                          FIFTEENTH AFFIRMATIVE DEFENSE
                             21                 As and for a fifteenth, separate and affirmative defense to the Complaint and
                             22     each of its purported causes of action, defendant alleges that, because of the conduct,
                             23     acts and omissions of plaintiffs, plaintiffs waived any claim to damages alleged in
                             24     the Complaint.
                             25                                         SIXTEENTH AFFIRMATIVE DEFENSE
                             26                 As for a sixteenth, separate and affirmative defense to the Complaint and each
                             27     of its purported causes of action, defendant alleges the Complaint and the purported
                             28     causes of action therein are barred in that plaintiffs failed to timely and adequately
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   10
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 11 of 17 Page ID #:91



                              1     exhaust all contractual, administrative and statutory prerequisites.
                              2                                     SEVENTEENTH AFFIRMATIVE DEFENSE
                              3                 As for a seventeenth, separate and affirmative defense to the Complaint and
                              4     each of its purported causes of action, defendant alleges the Complaint, and each
                              5     cause of action therein, is barred by plaintiffs’ role in the events, series of
                              6     events, transactions and occurrences that form the basis of the allegations against
                              7     defendant under the doctrine of equitable estoppel.
                              8                                       EIGHTEENTH AFFIRMATIVE DEFENSE
                              9                 As and for an eighteenth, separate and affirmative defense to the Complaint
                             10     and each of its purported causes of action, defendant alleges that plaintiffs’ passage
                             11     was subject to the terms and conditions of the Passenger Ticket Contract.
Kaye, Rose & Partners LLP




                             12     Defendant alleges that venue is improper in this court, and that any suit related to
                             13     the cruise must be pursued in the courts of Switzerland under Swiss law.
                             14                                       NINETEENTH AFFIRMATIVE DEFENSE
                             15                 As and for a nineteenth, separate and affirmative defense to the Complaint and
                             16     each of its purported causes of action, defendant alleges that at all times relevant to
                             17     this litigation, it acted in good faith and reasonably based upon all relevant factors
                             18     and circumstances known to it at the time of its actions.
                             19                                        TWENTIETH AFFIRMATIVE DEFENSE
                             20                 As and for a twentieth, separate and affirmative defense to the complaint and
                             21     each of its purported causes of action, defendant alleges it is not and at all pertinent
                             22     times, was not a seller, distributer, designer, manufacturer, maintenance provider,
                             23     or retailer of the ship or any of its component parts and did not warrant the ship or
                             24     its component parts; consequently, defendant cannot be held legally liable for any
                             25     alleged design or manufacturing defects.
                             26                                     TWENTY-FIRST AFFIRMATIVE DEFENSE
                             27                 As and for a twenty-first, separate and affirmative defense to the Complaint
                             28     and each of its purported causes of action, defendant alleges that certain injuries
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   11
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 12 of 17 Page ID #:92



                              1     and/or damages, if any, referred to in plaintiff’s Complaint which are specifically
                              2     denied, pre-existed the incident alleged in the Complaint in whole or in part, and
                              3     plaintiffs cannot recover damages for their pre-existing condition from defendant.
                              4                                  TWENTY-SECOND AFFIRMATIVE DEFENSE
                              5                 As and for a twenty-second, separate and affirmative defense to the
                              6     Complaint and each of its purported causes of action, defendant alleges that
                              7     although it denies it has committed or has responsibility for any act that could
                              8     support the recovery of punitive damages in this action, if and to the extent any
                              9     such act is found, recovery of punitive damages against defendant is not cognizable
                             10     in this jurisdiction under the facts of this case, the General Maritime Law of the
                             11     United States, the applicable federal statutory law, any other applicable law
Kaye, Rose & Partners LLP




                             12     governing this case.
                             13                                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                             14                 As and for a twenty-third, separate and affirmative defense to the Complaint
                             15     and each of its purported causes of action, defendant alleges on information and
                             16     belief that plaintiffs failed to join all indispensable parties. Therefore, complete
                             17     relief cannot be accorded to those who are already parties to this action and
                             18     plaintiffs’ failure to join all indispensable parties will result in prejudice to
                             19     defendant.
                             20                                  TWENTY-FOURTH AFFIRMATIVE DEFENSE
                             21                 As and for a twenty-fourth, separate and affirmative defense to the Complaint
                             22     and each of its purported causes of action, defendant alleges that this Court lacks
                             23     personal jurisdiction over defendant.
                             24                                     TWENTY-FIFTH AFFIRMATIVE DEFENSE
                             25                 As and for a twenty-fifth, separate and affirmative defense to the Complaint
                             26     and each of its purported causes of action, defendant alleges that should this Court
                             27     find that plaintiffs, and/or any person they purport to represent, sustained damages
                             28     for which defendant is responsible, which is expressly denied, defendant is entitled
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   12
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 13 of 17 Page ID #:93



                              1     to a set-off for any payments defendant has paid or are payable to plaintiffs, and/or
                              2     any person they purport to represent.
                              3                                     TWENTY-SIXTH AFFIRMATIVE DEFENSE
                              4                 As and for a twenty-sixth, separate and affirmative defense to the Complaint
                              5     and each of its purported causes of action, defendant alleges that should this Court
                              6     find that plaintiffs, and/or any person they purport to represent, sustained damages
                              7     for which defendant is responsible, which is expressly denied, defendant is entitled
                              8     to a set-off for any collateral source payments paid or payable to plaintiffs, and/or
                              9     any person they purport to represent, and for any settlements reached with persons or
                             10     parties other than defendant for the damages alleged in the Complaint.
                             11                                TWENTY-SEVENTH AFFIRMATIVE DEFENSE
Kaye, Rose & Partners LLP




                             12                 As and for a twenty-seventh, separate and affirmative defense to the Complaint
                             13     and each of its purported causes of action, defendant alleges that plaintiffs lack
                             14     standing to bring the claims alleged in the Complaint, either individually, or on behalf
                             15     of any person they purport to represent.
                             16                                  TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                             17                 As and for a twenty-eighth, separate and affirmative defense to the Complaint
                             18     and each of its causes of action, defendant alleges that venue is not proper in this
                             19     Court and this action should be dismissed. In the alternative, venue should be
                             20     transferred to another court pursuant to the doctrine of forum non conveniens.
                             21                                    TWENTY-NINTH AFFIRMATIVE DEFENSE
                             22                 As and for a twenty-ninth, separate and affirmative defense to the Complaint
                             23     and each of its causes of action, defendant alleges the Complaint, and each cause of
                             24     action set forth therein, is barred, in whole or in part, because plaintiffs, and/or any
                             25     person they purport to represent, have not sustained any injury, harm, and/or damage
                             26     as a result of any actions allegedly taken by defendant and are thus barred from
                             27     asserting any claims against, and/or obtaining monetary and/or injunctive relief from
                             28     defendant.
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   13
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 14 of 17 Page ID #:94



                              1                                          THIRTIETH AFFIRMATIVE DEFENSE
                              2                 As and for a thirtieth, separate and affirmative defense to the Complaint and
                              3     each of its causes of action, defendant alleges the Complaint, and each cause of action
                              4     set forth therein, is barred because the relief sought by plaintiffs would, if granted,
                              5     unjustly enrich plaintiffs and/or any person they purport to represent.
                              6                                      THIRTY-FIRST AFFIRMATIVE DEFENSE
                              7                 As and for a thirty-first, separate and affirmative defense to the Complaint and
                              8     each of its causes of action, defendant alleges the Complaint, and each cause of action
                              9     set forth therein, is barred because the purported injuries sustained by plaintiffs,
                             10     and/or any person they purport to represent, have been caused, in whole or in part,
                             11     by the conduct, actions, omissions, delay, or failure to act of plaintiffs, and/or any
Kaye, Rose & Partners LLP




                             12     person they purport to represent.
                             13                                   THIRTY-SECOND AFFIRMATIVE DEFENSE
                             14                 As and for a thirty-second, separate and affirmative defense to the Complaint
                             15     and each of its causes of action, defendant alleges the Complaint, and each cause of
                             16     action set forth therein, is barred because defendant’s conduct was justified and/or
                             17     privileged.
                             18                                     THIRTY-THIRD AFFIRMATIVE DEFENSE
                             19                 As and for a thirty-third, separate and affirmative defense to the Complaint and
                             20     each of its causes of action, defendant alleges the defendant did not authorize, ratify,
                             21     encourage, participate in, aid or abet any of the alleged actions of its agents or alleged
                             22     agents.
                             23                                   THIRTY-FOURTH AFFIRMATIVE DEFENSE
                             24                 As and for a thirty-fourth, separate and affirmative defense to the Complaint
                             25     and each of its causes of action, defendant alleges it is not liable to plaintiffs, and/or
                             26     any person they purport to represent, because defendant acted reasonably and with
                             27     due care and substantially complied with all applicable statutes, regulations,
                             28     ordinances, and/or other laws.
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   14
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 15 of 17 Page ID #:95



                              1                                      THIRTY-FIFTH AFFIRMATIVE DEFENSE
                              2                 As and for a thirty-fifth, separate and affirmative defense to the Complaint and
                              3     each of its causes of action, defendant alleges any damage, loss or liability sustained
                              4     by plaintiffs, and/or any person they purport to represent, must be reduced,
                              5     diminished, and/or barred in proportion to the wrongful or negligent conduct of
                              6     persons or entities other than defendant, including other parties in this case and/or
                              7     third parties, under the principles of equitable allocation, recoupment, set-off,
                              8     proportionate responsibility, and/or comparative fault.
                              9                                      THIRTY-SIXTH AFFIRMATIVE DEFENSE
                             10                 As and for a thirty-sixth, separate and affirmative defense to the Complaint
                             11     and each of its causes of action, defendant alleges the imposition of punitive or
Kaye, Rose & Partners LLP




                             12     exemplary damages against defendant would violate defendant’s constitutional rights
                             13     in the Due Process Clauses of the Fifth and Fourteenth Amendments to the United
                             14     States Constitution, the Excessive Fines Clause of the Eighth Amendment to the
                             15     United States Constitution, the Double Jeopardy Clause of the Fifth Amendment to
                             16     the United States Constitution and comparable provisions in the California
                             17     Constitution, applicable statutes, common law, and court rules.
                             18                                  THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                             19                 As and for a thirty-seventh, separate and affirmative defense to the Complaint
                             20     and each of its causes of action, defendant alleges to the extent that any relief sought
                             21     by plaintiffs would be duplicative of relief sought by other plaintiffs in other lawsuits,
                             22     subjecting defendant to the possibility of multiple recoveries, such recovery is barred
                             23     by the Fifth and Eighth Amendments of the United States Constitution.
                             24                                   THIRTY-EIGHTH AFFIRMATIVE DEFENSE
                             25                 As and for a thirty-eighth, separate and affirmative defense to the Complaint
                             26     and each of its causes of action, defendant alleges the Complaint, and each cause of
                             27     action set forth therein, is barred because plaintiffs cannot satisfy any or all of the
                             28
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   15
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 16 of 17 Page ID #:96



                              1     requirements for maintaining a class action under Fed. R. Civ. P. 23.
                              2                                     THIRTY-NINTH AFFIRMATIVE DEFENSE
                              3                 As and for a thirty-ninth, separate and affirmative defense to the Complaint
                              4     and each of its causes of action, defendant alleges the Court lacks personal
                              5     jurisdiction over the claims of putative class members residing outside of California,
                              6     including under Bristol-Myers Squibb Co. v. Superior Court. 137 S. Ct. 1773 (2017).
                              7                                           FORTIETH AFFIRMATIVE DEFENSE
                              8                 As and for a fortieth, separate and affirmative defense to the Complaint and
                              9     each of its causes of action, defendant alleges it may have additional unique
                             10     affirmative defenses applicable to different putative members of plaintiffs’ proposed
                             11     class. Defendant reserve the right to assert such additional affirmative defenses as
Kaye, Rose & Partners LLP




                             12     the need arises, insofar as class certification has not been granted and is not
                             13     appropriate in this case.
                             14                                       FORTY-FIRST AFFIRMATIVE DEFENSE
                             15                 As for a forty-first, separate and affirmative defense to the Complaint and each
                             16     of its purported causes of action, defendant alleges that it presently has insufficient
                             17     knowledge or incomplete information upon which to form a belief as to whether it
                             18     may have additional, as yet unstated, defenses available. Accordingly, defendant
                             19     reserves its rights to amend and/or assert additional defenses in the event discovery
                             20     and investigation indicates that it would be appropriate.
                             21
                             22 Dated: July 8, 2019                                                                KAYE, ROSE & PARTNERS, LLP
                             23
                             24                                                                                    By: /s/ Carolyn J. Kaye
                                                                                                                      Bradley M. Rose
                             25
                                                                                                                      Carolyn J. Kaye
                             26                                                                                       Attorneys for Defendant VIKING
                             27                                                                                       RIVER CRUISES, INC. dba VIKING
                                                                                                                      CRUISES AND VIKING OCEAN
                             28                                                                                       CRUISES
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   16
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
                            Case 2:19-cv-05706-FMO-PJW Document 6 Filed 07/08/19 Page 17 of 17 Page ID #:97



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                             10
                             11
Kaye, Rose & Partners LLP




                             12
                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                  https://kayerose.sharepoint.com/Clients/SD/Viking Sky-Loss of Power/Pleadings/DISTRICT COURT/Answer FINAL (003).docx   17
                                                                      DEFENDANT’S ANSWER TO COMPLAINT
